Citation Nr: 0939373	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  00-08 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable evaluation for a gunshot wound 
to the mouth


REPRESENTATION

Veteran represented by:  James McKay, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel








INTRODUCTION

The Veteran had active service from September 1940 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision  by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.

In a January 2009 statement, the Veteran's attorney raised a 
claim for service connection for right zygoma fracture.  In a 
substantive appeal received in March 2009, the Veteran's 
attorney raised a claim for an earlier effective date for 
service connection for TMJ derangement with facial muscle 
damage.  Those claims have not been adjudicated by the RO and 
are referred to the RO for appropriate development.

The Board previously remanded this matter in June 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's gunshot wound of the mouth is manifested by 
loss of 25 to 50 percent of the maxilla, replaceable by 
prosthesis.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for gunshot wound of the 
mouth have been met.  38 U.S.C.A. §1155 (West 2002);  38 
C.F.R. § 4.150, Diagnostic Code 9915 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
However, because the VCAA was enacted after the initial 
adjudication of this claim by the RO,  it was impossible to 
provide notice of the VCAA prior to the initial adjudication 
in this case.  In January 2004, the RO sent the Veteran a 
VCAA notice letter that described the information and 
evidence required to substantiate a claim for service 
connection rather than an increased rating.  However, the 
Board finds that any defect with respect to the content of 
the VCAA notice did not prejudice the Veteran.  The Veteran's 
attorney has demonstrated knowledge of the information and 
evidence required to substantiate the claim.  The written 
communications submitted by the Veteran's attorney reflect 
knowledge of the evidence required to substantiate a claim 
for an increased rating and of the specific rating criteria 
pertaining to the Veteran's disability. 

A March 2006 letter provided the Veteran with notice of the 
information and evidence required to establish a disability 
rating and effective date.  

Despite the inadequacy of the VCAA notice provided to the 
Veteran, given the favorable determination reached in this 
decision, the Board finds that there is no prejudice to the 
Veteran in proceeding to decide the claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

The RO also made reasonable and appropriate efforts to assist 
the veteran with the development of this claim.  The RO 
assisted the Veteran by obtaining the service medical records 
and relevant post-service medical records identified by him.  
The veteran has also been afforded VA examinations.  Under 
these circumstances, the Board finds the requirements of the 
duty to assist have been satisfied.

II.  Analysis of Claim 

A.  Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2008).

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that service connection is already in effect 
for the loss of the teeth due to a gunshot wound to the 
mouth, evaluated pursuant to Diagnostic Code 9913, and for 
TMJ with facial muscle damage over the right temporal bone, 
evaluated  pursuant to Diagnostic Codes 5325 and 9905.  The 
ratings assigned for TMJ with facial muscle damage and loss 
of teeth are not currently before the Board and are not 
considered in this decision.      

The RO has assigned a non-compensable rating for gunshot 
wound of the mouth, according to Diagnostic Code 7805-7800.  

Disfigurement of the head, face or neck is rated under DC 
7800.  The Board notes that subsequent to the initiation of 
the Veteran's claim, the regulations pertaining to the 
evaluation of skin disorders - including scars, were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002) (codified at 38 C.F.R. § 4.118 (2008)).

VA's General Counsel has held that where a governing law or 
regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the veteran.  If application 
of the revised regulation results in a higher rating, the 
effective date for the higher disability rating usually can 
be no earlier than the effective date of the change in the 
regulation. 38 U.S.C.A. § 5110(g).  See 38 C.F.R. § 3.114.  
Prior to the effective date of the change in the regulation, 
the Board can apply only the original version of the 
regulation. VAOPGCPREC 3-2000.

The criteria in effect prior to August 30, 2002 provided that 
a zero percent evaluation was assignable for scars of the 
head, face or neck with slight disfigurement.  A 10 percent 
rating was assignable for moderate disfigurement.  A 30 
percent rating was assignable for severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips and auricles.  A 50 percent evaluation was 
assignable for complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2001).

Under the revised version of Diagnostic Code 7800, 
disfigurement of the head, face, or neck with one 
characteristic of disfigurement warrants a 10 percent 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7800.  
Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of disfigurement 
warrants a 30 percent evaluation.  Disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement warrants a 50 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

A Note following Diagnostic Code 7800 provides that the eight 
characteristics of disfigurement are: scar five or more 
inches (13 or more centimeters) in length; scar at least one-
quarter inch (0.6 centimeters) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo- or hyper- pigmented 
in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  38 C.F.R. § 4.118, 
Diagnostic Code 7800 at Note (1) (2008).

The version of Diagnostic Code 7805 in effect prior to August 
30, 2002 as well as the current version of Diagnostic Code 
7805 provide that scars are to be rated on limitation of 
motion of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 at Note (1) (2008); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 at Note (1) (2001).  
  
The schedule of ratings for dental and oral conditions is set 
forth at 38 C.F.R. 
§ 4.150 (2008).  Diagnostic codes 9902, 9903, 9904, 9906, 
9908 and 9916 are also pertinent.  

According to Diagnostic Code 9902 a 30 percent rating is 
assignable for loss of approximately one-half of the mandible 
not involving temporomandibular articulation.  A 50 percent 
rating is assignable for loss of approximately one half of 
the mandible involving temporomandibular articulation.  38 
C.F.R. § 4.130, Diagnostic Code 9902 (2008).  

Diagnostic Code 9903 pertains to nonunion of the mandible.  A 
10 percent rating is assignable for moderate nonunion, while 
a 30 percent rating is assignable for severe nonunion.  A 
Note following Diagnostic Code 9903 provides that the rating 
is dependent upon the degree of motion and relative loss of 
masticatory function.  38 C.F.R. § 4.150, Diagnostic  Code 
9903 (2008).  

Malunion of the mandible is rated according to Diagnostic 
Code 9904.  A zero percent rating is assignable for slight 
displacement.  A 10 percent rating is assignable for moderate 
displacement, and a 20 percent rating is assignable for 
severe displacement.  38 C.F.R. § 4.150, Diagnostic Code 9904 
(2008).
According to Diagnostic Code 9906, a 30 percent rating is 
assignable for loss of whole or part of the ramus involving 
loss of temporomandibular articulation, unilateral, while a 
50 percent rating is assignable for loss of whole or part of 
the ramus involving loss of temporomandibular articulation, 
bilateral.   A 20 percent rating is assignable for loss of 
whole or part of the ramus not involving loss of 
temporomandibular articulation, unilateral.  A 30 percent 
rating is assignable for loss of whole or part of the ramus 
not involving loss of the temporomandibular articulation, 
bilateral.   38 C.F.R. § 4.150, Diagnostic Code 9906 (2008). 

Under Diagnostic Code 9908, a 30 percent rating is assignable 
for loss of one or both sides of the condyloid process.  38 
C.F.R. § 4.150, Diagnostic Code 9908 (2008).  

Malunion of nonunion of the maxilla is rated according to 
Diagnostic Code 9916.  A 0 percent rating is assignable for 
slight displacement.  A 10 percent rating is assignable for 
moderate displacement, and a 30 percent rating is assignable 
for severe displacement.  38 C.F.R. § 4.150, Diagnostic Code 
9916 (2008). 

B.  Factual Background and Analysis

In a January 1948 rating decision, the RO granted service 
connection for a gunshot wound of the mouth and assigned a 
non-compensable (zero percent) rating.

The Veteran had a VA dental examination in November 1999.  
The examination report noted that the Veteran had no 
impairment or loss of motion for masticatory function.  The 
examiner indicated that replacement teeth were present, an 
upper full denture and a lower partial.  The examiner 
indicated that the Veteran was missing all of the teeth 
except for #27, and it had an advanced periodontal condition 
and would require extraction soon.  The examiner noted that 
there was no limitation of range of motion or level of 
excursion.  The examiner indicated that there was severe bone 
loss of both the maxilla and the mandible due to years of 
wearing upper denture and lower partial denture.  

A VA examination conducted in November 2000 noted a diagnosis 
of status post explosion wound to the face during combat in 
the European theater with residual scarring.  The examination 
did not include any findings regarding residuals of the 
Veteran's gunshot wound to the mouth.   

The record includes a report of a July 2005 evaluation by a 
private dentist, Dr. Larragoite.  Dr. Larragoite indicated 
that the Veteran was wearing upper and lower complete 
dentures that were loose and ill-fitting.   It was noted that 
evaluation of hard and soft tissues revealed severe ridge 
resorption in the upper pre-maxillae area and redundant 
fibrous tissue in the pre-maxillae area.  Dr. Larragoite 
noted that, according to the Veteran's medical records, this 
is where he lost several of his upper anterior teeth to the 
war injury.  The examination record noted that the anterior 
nasal spine in the pre-maxillae area was sore to palpation 
and that the Veteran noted that the existing upper denture 
rubs up against this sharp anterior bony landmark.  Dr. 
Larragoite indicated that this situation is common among 
denture patients who have lost teeth and subsequent alveolar 
bone in the pre-maxillae area.  It was also noted that 
fluctuant redundant tissue in this area caused denture 
instability due to the lack of boy foundation causing the 
upper denture to slide during mastication.  Dr. Larragoite 
noted that the upper right and posterior tuberosities were 
large and fibrous.  

Dr. Larragoite indicated that the lower alveolar ridge was 
deemed to be knife edged at the crest of the bony ridge.  It 
was noted that further bone resorption and lack of lower 
denture stability in the future is inevitable.  It was noted 
that evaluation of the muscles of mastication revealed 
tenderness to palpation of the right temporalis muscle and 
right medial pterygoid muscle.  Visual observation of the 
Veteran's profile revealed the right temporal area is larger 
than the left and appears to be swollen.  The report 
indicated that the mandible deviates to the left upon opening 
and returns to the right upon closing.  He noted that a 
review of the Veteran's medical record showed that teeth 
numbers 6 through 11 were lost and head and mouth injuries 
resulted from a mine explosion.  The record also noted that 
the remaining teeth were damaged or aggravated and a 
defective partial dental bridge that failed due to maxilla 
malunion injury.  

The Veteran had a VA dental examination in October 2007.   
The examiner reviewed the claims file.  The examiner noted a 
history of trauma to the teeth, specifically loss of the 
upper teeth due to a land mine explosion in 1943.  The 
Veteran reported difficulty with chewing, constant pain on 
the right side of the face.  The examiner indicated that 
there was a loss of 25 to 50 percent of the bone of the 
maxilla that was replaceable by prosthesis.  There was no 
malunion of nonunion of the maxilla.  There was no loss of 
the bone of the mandible, nonunion of the mandible or 
malunion of the mandible.  The examiner indicated that there 
was no loss of motion of the temporomandibular articulation.  
The examiner found no loss of bone of the hard palate and no 
evidence of osteoradionecrosis.  There was no evidence of 
osteomyelitis.  The examiner noted tooth loss due to loss of 
substance of the maxilla.  The examiner indicated that the 
Veteran could open and close without pain.   Opening and 
closing and lateral extrusions were not limited.   

The Veteran had a VA examination in March 2009.  It was noted 
that the Veteran had a blast injury with cuts to the lip and 
right temple in World War II.  There was a history of scars 
in the lips and gums.  The Veteran reported pain on the right 
side of the jaw with prolonged chewing.   The VA examiner 
noted a history of blast and shrapnel injury to the right 
side of the face, front and side in World War II.  The 
examiner indicated that there was no history of neoplasm. The 
symptoms associated with the injury included difficulty 
chewing.  There was no difficulty swallowing liquid food or 
swallowing soft solid food.  There was no difficulty 
swallowing solid food.  Dry mouth was not present.  It was 
noted that there was an altered sense of taste.  There was no 
speech difficulty, tongue loss or lip pain.  The Veteran 
reported mouth pain and denied tongue pain.  The Veteran also 
reported pain on the right side of the mouth and the TMJ 
joint.

The March 2009 VA examination noted a blemish anterior to the 
right sideburn which the Veteran reported was tender.  The 
examiner indicated that there was no withdrawal when pressed.  
There was no discrete scar since the skin was normochromic 
with a slightly darker blemished area in front of the 
sideburn that may be the original scar site.  The scar was 
four square centimeters in area.

The VA examiner indicated that there were no visible scars on 
the lips.  The Veteran reported tenderness of the right 
temple, right cheekbone and right TMJ joint.  There was no 
lip tenderness.  It was noted that the Veteran had a two 
millimeter, bluish, slightly elevated pimple on the right 
cheek that he reported was retained shrapnel.  The examiner 
diagnosed healed lacerations of the lips currently not 
visible and asymptomatic.  

The VA examiner noted that there was a history of trauma to 
the muscles.  The examiner indicated that the affected 
muscles included the right anterior temporalis and the 
masseter.  The examiner indicated that there was minimal 
impact on the Veteran's ability to function in his daily 
life.  It was noted that the Veteran may have painful jaw 
with prolonged chewing when eating.

The examiner noted that there are healed lacerations on the 
lips that are not currently visible and are asymptomatic.  
The examiner noted that the Veteran had a shrapnel 
fragmentation wound.  The scar was 4 square centimeters in 
area.  There were no visible scars on the lips.  The examiner 
noted a 2 millimeter bluish slightly elevated pimple on the 
right cheek, which the Veteran reported was retained 
shrapnel.  

The examiner noted that there was residual tenderness of the 
right temporal area and derangement of the right TMJ which 
was an annoyance to the Veteran.  The examiner indicated that 
there was a minimal impact on the Veteran's ability to 
function in his daily activities other than eating.  

The Veteran has submitted an examination record from a 
private dentist, Dr. Clifford, dated in August 2008.  The 
examination report reflects that the Veteran reported 
symptoms of temporal headaches (right side), jaw pain on the 
right upon opening and chewing, jaw popping, photophobia, 
hearing loss and limited movement of the neck.

These records indicate that mandibular range of motion 
measurements revealed maximum active opening without pain of 
44 millimeters, active opening with pain of 44 millimeters, 
maximum protrusive of 10 millimeters, mandibular deviation 
from mid-sagittal plane of 3 millimeters, a 7 millimeter left 
lateral excursion and a 9 millimeter right lateral excursion. 

After a careful review of the record, the Board concludes 
that the manifestations of the Veteran's gunshot wound of the 
mouth more nearly approximate the criteria for a 30 percent 
rating under Diagnostic Code 9915.  The evidence shows that 
the residuals of the Veteran's gunshot wound to the mouth 
include tenderness of the jaw, healed lacerations of the 
lips, jaw pain and by a loss of 25 to 50 percent of the 
mandible, replaceable by prosthesis.  Diagnostic Code 9915 
provides that a 30 percent rating is warranted for loss of 25 
to 50 percent of the mandible, replaceable by prosthesis.  

The Board has considered the pertinent rating criteria 
governing scars, as well as the rating criteria pertaining to 
dental and oral conditions and concludes that there is no 
basis for a rating in excess of 30 percent.  For example, the 
evidence does not show loss of whole or part of the ramus 
involving loss of temporomandibular articulation, bilateral, 
loss of approximately one half of the mandible involving 
temporomandibular articulation or complete loss of the 
mandible.  Accordingly, a 30 percent rating, but no higher, 
is granted for gunshot wound of the mouth, pursuant to 
Diagnostic Code 9915. 

The Board has also considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the disability on appeal. There is no 
evidence that the veteran's service-connected gunshot wound 
of the mouth, alone, causes marked interference with 
employment (beyond that contemplated in the evaluation 
assigned) or necessitates frequent periods of 
hospitalization.  Accordingly, the veteran's claim does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and the Board is not required to remand 
these claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A 30 percent rating is granted for gunshot wound of the 
mouth, subject to regulations governing the payment of 
monetary benefits.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


